Title: Thomas Jefferson to Tadeusz Kosciuszko, 3 July 1815
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura


          My dear General & friend Monticello July 3. 15.
          I have recently recieved your letter (without date) requesting me to have the remittance of your annual interest promptly made, adding to it the principal also, as soon as our peace with England should be ratified, and ‘provided you should not lose much by that.’ your distresses from the difficulty and irregularity of remittance, have been anxiously felt here, and I am confident mr Barnes spared no pains to make the remittances duly, but so  totally were commercial dealings with the states of Europe suspended by the war that it was very rarely possible to procure a bill thro’ any channel. it was for this reason I endeavored to establish for you a credit with mr Morton of Bordeaux, who might furnish your interest regularly, and recieve his reimbursement by payments which could be regularly made to a partner or correspondent here. but on the entire interruption of commerce mr Morton’s correspondent here declined giving bills on him. Now that intercourse with Europe is restored, it is hoped that these irregularities will cease. accordingly on the first revival of intercourse mr Barnes remitted to messrs Barings of London for your use the draught of messrs Bowie & Kurtz on William Murdoch of London for 1822 D–22 C which sum he does not doubt messrs Barings have conveyed to your hands ere this. my preceding letters will have informed you of the fortunate withdrawal of your 8000.D. from the bank of Pensylvania a little before that, with all the other banks, stopped payment; that we had reinvested the 8000. in a loan to the US. with a bonus which raised your capital to 10,000.D. @ 6. per cent, besides a reserve of a part as interest to be remitted to you; and that the distresses of the treasury having obliged them to allow subsequent lenders to the same loan an additional bonus of 25. per cent, they had in justice extended the same addition to their earlier lenders, in requital of their promptness to aid the government; and this raised your capital to again from 10,000. to 12,500.D. @ 6. per cent. my letter of Mar 1. informed you I should deposit the 4500.D. in my hands in the Treasury of the US. in exchange for their notes bearing an interest of 5⅔ per cent. this was accordingly done. these notes, after remaining at par for some time, are now rising; so also is the stock generally of the US. which has been under par during the war; and could not even now be sold but at a sensible loss. on this consideration and the prospect of their rise to their natural advance above par, I have availed you of the discretionary proviso ‘of your letter, ‘pourvu que je ne perd pas beaucoup,’ and declined directing a sale of your funds till further orders. their present state is therefore this. instead of your antient capital of 12,500.D. yielding about 8. per cent, & consequently 1000.D. you have now a capital of 17,000 D. yielding 5⅔ and 6. per cent to the amount of 985.D. annually, as you will see by mr Barnes’s accounts now inclosed, with the prospect that on the revival of other monied institutions of higher profits, your enlarged capital, may be invested in them, and produce an enlarged interest of 7. or 8. per cent as before. I have been more confirmed in my doubts as to the remittance of your capital by the clouds which at present overspread the horison of Europe, and threaten it with a general war. I thought it better, on this change of prospect from that under which you wrote, to give you time to consider whether you could place your funds in a situation as safe, and as profitable as their present one. and in the moment you shall communicate to me a confirmation of your wish to change their deposit to Europe, they shall instantly be sold to the best advantage the market may offer, and remitted either to London or Amsterdam, on which places, in time of peace bills are always to be had. perhaps also they may be had on Bordeaux.
          It is a matter of great comfort to us that our late war with England was waged single handed. that nation just issuing triumphantly from a general war, freed from all fears of an enemy nearer home, full armed & equipped, suddenly bore down on us, just buckling on our armour, and deserted by the world, with all this mighty force, devoting us to entire destruction. they figured to themselves that they were to take for their own use the province of Maine, to give to their Indian allies the states & territories North of the Ohio, to enable the Yankee states to separate and become their allies, and reduce the poor residuum to be powerless enemies if not humble subjects. this enemy, the first year, gained some advantages, by bribing the treacherous, & beating the ignorant of our officers. the brave however and the able among these soon becoming prominent, he was defeated at every point on the land and water, leaving it doubtful on which he was most disgraced, and, by a timely peace was glad to save his possessions on our continent, which two campaigns more, if not one, would have certainly made ours.In the Revolutionary war, we had on our side France, Spain and Holland, and all our successes were ascribed to them. we have now had the battle to ourselves. England has seen that we can do her more injury than any enemy on earth; because no other can get at her; and I trust she will abate in her insults and injuries to us. and the other nations of Europe will, I hope, percieve that we are pacific from principle, but warlike on provocation. we have added about 60. millions to our debt, but shall raise 40. millions by our taxes of this year, without a murmur, so thoroughly had our people begun to devote all their means to the war. Colo Monroe’s plan for the army and militia, which would have given full command of every man able to bear arms, was lost by a small majority in one house of Congress, but would have been passed by a great one at their next meeting, every one seeing that that alone would place us above the injuries of the world. I hope, amidst the metamorphoses projected in Europe that something will be done for your country, and that you will live in health and vigor to see it replaced on the map of Europe, and to aid in giving it good laws and a practicable government. this is the sincere prayer of
          ever & affectionately yoursTh: Jefferson
        